This is an appeal by an employer and its insurance carrier from an award in favor of claimant. The sole question on this appeal is whether or not claimant sustained an accident. The employer was engaged in the plastering and lathing business and claimant was a metal lather. The Workmen’s Compensation Board found that on December 19, 1947, while claimant was engaged in the regular course of his employment, he lifted a heavy plank weighing about eighty pounds over his head to build a scaffold and that due to unusual extra exertion, strain and effort he sustained accidental injuries in the nature of coronary thrombosis as a result of which he was disabled from December 22, 1947, to June 11, 1948, on which date he was still disabled. The employer’s first report of injury gave the date of the accident and stated it occurred while plaintiff was lifting a plank. The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.